17-219
     Wang v. Sessions
                                                                                  BIA
                                                                              Segal, IJ
                                                                          A205 582 728
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 11th day of May, two thousand eighteen.
 5
 6   PRESENT:
 7            GUIDO CALABRESI,
 8            JOSÉ A. CABRANES,
 9            RICHARD C. WESLEY,
10                 Circuit Judges.
11   _____________________________________
12
13   BI QING WANG, AKA WANG BI QING,
14                 Petitioner,
15
16                      v.                                       17-219
17                                                               NAC
18   JEFFERSON B. SESSIONS III,
19   UNITED STATES ATTORNEY GENERAL,
20                 Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                    Zhou Wang, New York, NY.
24
25   FOR RESPONDENT:                    Chad A. Readler, Acting Assistant
26                                      Attorney General; Russell J.E.
27                                      Verby, Senior Litigation Counsel;
28                                      Kristin Moresi, Trial Attorney,
29                                      Office of Immigration Litigation,
1                                 United States Department of
2                                 Justice, Washington, DC.
3
4        UPON DUE CONSIDERATION of this petition for review of a

5    Board of Immigration Appeals (“BIA”) decision, it is hereby

6    ORDERED, ADJUDGED, AND DECREED that the petition for review

7    is DENIED.

8        Petitioner Bi Qing Wang, a native and citizen of the

9    People’s Republic of China, seeks review of a January 3, 2017,

10   decision of the BIA affirming a November 30, 2015, decision

11   of an Immigration Judge (“IJ”) denying Wang’s application for

12   asylum,   withholding   of   removal,    and   relief   under   the

13   Convention Against Torture (“CAT”).       In re Bi Qing Wang, No.

14   A 205 582 728 (B.I.A. Jan. 3, 2017), aff’g No. A 205 582 728

15   (Immig. Ct. N.Y. City Nov. 30, 2015).      We assume the parties’

16   familiarity with the underlying facts and procedural history

17   in this case.

18       Under the circumstances of this case, we have reviewed

19   the IJ’s decision as supplemented by the BIA.             Wala v.

20   Mukasey, 511 F.3d 102, 105 (2d Cir. 2007).       The standards of

21   review are well established.        See 8 U.S.C. § 1252(b)(4)(B);

22   Xiu Xia Lin v. Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008).

                                     2
1        Pursuant to the REAL ID Act of 2005, the agency may,

2    “[c]onsidering the totality of the circumstances,” base an

3    adverse    credibility        ruling    on    an   applicant’s    “demeanor,

4    candor,    or    responsiveness,”           any    inconsistencies      in   an

5    applicant’s      oral   and    written       statements   or    other   record

6    evidence    “without     regard        to    whether    an     inconsistency,

7    inaccuracy, or falsehood goes to the heart of the applicant’s

8    claim,”    and    “any    other        relevant     factor.”       8    U.S.C.

9    § 1158(b)(1)(B)(iii).          “We defer . . . to an IJ’s credibility

10   determination unless . . . it is plain that no reasonable

11   fact-finder could make such an adverse credibility ruling.”

12   Xiu Xia Lin, 534 F.3d at 167.

13       Contrary to Wang’s position, which relies on pre-REAL ID

14   Act standards, the agency may rely on “any inconsistency or

15   omission in making an adverse credibility determination as

16   long as the ‘totality of the circumstances’ establishes that

17   an asylum applicant is not credible.”                Xiu Xia Lin, 534 F.3d
18   at 167 (quoting 8 U.S.C. § 1158(b)(1)(B)(iii)).                   Under this

19   standard, the agency reasonably relied on an inconsistency

20   regarding the date Wang’s mother was notified of Wang’s

21   arrest.    8 U.S.C. § 1158(b)(1)(B)(iii).              A letter from Wang’s
                                             3
1    mother stated that the police called her the day Wang was

2    arrested, but Wang testified that the police did not contact

3    her mother until two weeks after her arrest, to request that

4    she pay Wang’s bail.

5         Wang does not challenge the remaining bases for the

6    adverse credibility ruling, which are also supported by the

7    record.    Wang confirmed multiple times that she was not in

8    China when the police visited her mother and questioned her

9    about Wang’s whereabouts on October 6, 2012.                    However, she

10   was unable to give her location and later testified that she

11   was in Fuzhou City (in her home province of Fujian) on October

12   6   and   did   not    leave    China       until   October     10.   Wang’s

13   explanation that she meant to state that she had left her

14   hometown on October 6 is not compelling, given that she stated

15   unequivocally that she was “not in China” and confirmed this

16   answer several times.          See Majidi v. Gonzales, 430 F.3d 77,

17   80 (2d Cir. 2005) (“A petitioner must do more than offer a

18   plausible explanation for his inconsistent statements to

19   secure relief; he must demonstrate that a reasonable fact-

20   finder    would   be     compelled          to   credit   his    testimony.”

21   (quotation marks omitted)).             The agency also cited Wang’s
                                             4
1    testimony about her location on October 6 as one example of

2    her lack of responsiveness, which was a frequent problem

3    throughout    the   hearing.       8    U.S.C.   § 1158(b)(1)(B)(iii)

4    (agency   may   rely      on   applicant’s   “demeanor,   candor,   or

5    responsiveness” in deciding credibility).

6          Wang also gave conflicting testimony regarding her U.S.

7    church attendance.        She testified that she attended church

8    once per week, but the letter from her church confirmed

9    attendance only half as often.           The IJ was not required to

10   credit Wang’s explanation that she sometimes missed church

11   because it did not account for the significant difference.

12   Majidi, 430 F.3d at 80.

13         The above inconsistencies and Wang’s frequently non-

14   responsive testimony provide substantial evidence for the

15   adverse       credibility        determination.           8      U.S.C.

16   § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 167.             Because

17   Wang’s asylum, withholding of removal, and CAT claims were

18   all   based   on    the   same   factual     predicate,   the   adverse

19   credibility ruling is dispositive.            Paul v. Gonzales, 444

20 F.3d 148, 156-57 (2d Cir. 2006).

21
                                         5
1        For the foregoing reasons, the petition for review is

2    DENIED.    As we have completed our review, any stay of removal

3    that the Court previously granted in this petition is VACATED,

4    and any pending motion for a stay of removal in this petition

5    is DISMISSED as moot.    Any pending request for oral argument

6    in this petition is DENIED in accordance with Federal Rule of

7    Appellate Procedure 34(a)(2), and Second Circuit Local Rule

8    34.1(b).

 9
10                       FOR THE COURT:
11                       Catherine O’Hagan Wolfe, Clerk of Court
12




                                    6